Case 2:19-cv-12750-SJM-MJH ECF No. 31 filed 05/26/20          PageID.376    Page 1 of 6



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 RICK-VINCENT GARCIA,
                                              Case No. 2:19-cv-12750
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 FCA US, LLC,

             Defendant.
                                  /

                      OPINION AND ORDER
          GRANTING DEFENDANT'S MOTION TO TRANSFER [11]

      The present action involves a potential class that alleged violations of the

Telephone Consumer Protection Act ("TCPA"). ECF 1. On November 11, 2019,

Defendant FCA US, LLC filed a motion to transfer the case to the Southern District

of Florida. ECF 11. The Court reviewed the briefs and finds that a hearing is

unnecessary. See E.D. Mich. LR 7.1(f)(2). For the following reasons, the Court will

grant Defendant's motion and transfer the case.

                                  BACKGROUND

      Plaintiff Rick-Vincent Garcia, a Florida resident, initially filed the case in the

United States District Court for the Southern District of Florida ("Florida case") and

alleged that Defendant violated the TCPA when it caused "a prerecorded message to

be transmitted to Plaintiff's cellular telephone." See ECF 11-1, PgID 70; see also

Garcia v. FCA, No. 1:18-cv-23223-FAM, ECF No. 1 (S.D. Fla. Aug. 8, 2018). On

December 10, 2018, the Florida case was stayed pending the outcome of Salcedo v.




                                          1
Case 2:19-cv-12750-SJM-MJH ECF No. 31 filed 05/26/20             PageID.377     Page 2 of 6



Hanna, 936 F.3d 1162 (11th Cir. 2019) because the outcome of that case "could [have

been] dispositive of the [Florida] case." Garcia v. FCA, No. 1:18-cv-23223-FAM, ECF

No. 32 (S.D. Fla. Dec. 11, 2018). The United States Court of Appeals for the Eleventh

Circuit issued an opinion in Salcedo on August 28, 2019, and held that a single text

message sent to a plaintiff's cellphone in violation of the TCPA does not "meet[] the

injury-in-fact requirement of Article III." Salcedo, 936 F.3d at 1172. And it is clear to

the Court that there are similarities between the injury of receiving a single text

message and the injury of receiving a single voicemail message.

       Soon after the Salcedo opinion was released, Plaintiff moved to voluntarily

dismiss the Florida case and the Southern District of Florida granted the motion

thirteen days later, on September 10, 2019. Garcia v. FCA, No. 1:18-cv-23223-FAM,

ECF No. 35 (S.D. Fla. Sept. 10, 2019). Ten days later, on September 20, 2019, Plaintiff

filed a nearly identical complaint in the Eastern District of Michigan. ECF 1; see also

ECF 11-1 (redline comparison of Plaintiff's Florida and Michigan complaints).

Defendant filed a motion to dismiss and the present motion to transfer the case to the

Southern District of Florida. ECF 10, 11.

                                 LEGAL STANDARD

       "For the convenience of parties and witnesses, in the interest of justice, a

district court may transfer any civil action to any other district or division where it

might have been brought or to any district or division to which all parties have

consented." 28 U.S.C. § 1404(a). "To transfer an action under [§] 1404(a) the following

criteria must be met: (1) the action could have been brought in the transferee district

court; (2) a transfer serves the interest of justice; and (3) transfer is in the convenience


                                             2
Case 2:19-cv-12750-SJM-MJH ECF No. 31 filed 05/26/20            PageID.378   Page 3 of 6



of the witnesses and parties." Kepler v. ITT Sheraton Corp., 860 F. Supp. 393, 398

(E.D. Mich. 1994). In ruling on a § 1404(a) motion, the Court should consider "the

private interest of the parties, including their convenience and the convenience of

potential witnesses, as well as other public-interest concerns, such as systematic

integrity and fairness, which come under the rubric of 'interests of justice.'" Moses v.

Bus. Card Exp., Inc., 929 F.2d 1131, 1137 (6th Cir. 1991) (citing Stewart Org., Inc. v.

Ricoh Corp., 487 U.S. 22, 30 (1988)).

                                    DISCUSSION

      In its motion, Defendant claimed that Plaintiff engaged in forum shopping

when he dismissed a case pending in the Southern District of Florida after an

unfavorable decision from the Eleventh Circuit and refiled a nearly identical case in

the Eastern District of Michigan. ECF 11, PgID 54. Based on its analysis of the

factors, the Court agrees and will grant Defendant's motion to transfer the case.

I.    The Action Could Have Been Brought in the Southern District of Florida

      Defendant must show that the case could have been brought in the transferee

court—the Southern District of Florida. See, e.g., Fluidtech, Inc. v. Gemu Valves, Inc.,

457 F. Supp. 2d 762, 766 (E.D. Mich. 2006). Here, not only could Plaintiff have filed

this case in the Southern District of Florida, he did file an identical case against the

same Defendant in that district. See Garcia v. FCA, No. 1:18-cv-23223-FAM, ECF No.

1 (S.D. Fla. Aug. 8, 2018). The first factor favors transfer.

II.   Interest of Justice

      Next, the Court must determine if transfer serves the interest of justice. "It is

well established that, '§1404(a) should not create or multiply opportunities for forum


                                            3
Case 2:19-cv-12750-SJM-MJH ECF No. 31 filed 05/26/20          PageID.379    Page 4 of 6



shopping.'" Energy Conversion Devices Liquidation Trust v. Trina Solar Ltd., No. 13-

14241, 2014 WL 2763648, at *2 (E.D. Mich. June 18, 2014) (quoting Ferens v. John

Deere Co., 494 U.S. 516, 523 (1990)). Forum shopping may "reasonably be inferred"

when a plaintiff "files the same or similar case represented by the same law firm in a

different district after receiving unfavorable" precedent in the first district.

LegalForce, Inc v. Legalzoom.com, Inc., No. 2:18-cv-06147-ODW-GJS, 2018 WL

6179319, at *3 (C.D. Cal. Nov. 27, 2018) (collecting cases). And "[i]t is not in the

interest of justice to encourage, or even allow, a plaintiff to select one district

exclusively or primarily to obtain or avoid specific precedents." Lab Corp. of Am.

Holdings v. NLRP, 942 F. Supp. 2d 1, 5 (D.D.C. 2013).

      Here Plaintiff moved to dismiss the Florida case days after the Eleventh

Circuit handed down potentially negative precedent to his legal theory. He also

swiftly filed a nearly identical complaint in this Court. He was represented by the

same law firms in both cases. The timing of Plaintiff's dismissal and refiling of his

complaint "leads the [C]ourt to suspect that" he refiled his complaint "in [an] attempt

to forum shop." See Energy Conversion Devices Liquidation Trust, 2014 WL 2763648,

at *3. Because Plaintiff filed his complaint in the Eastern District of Michigan to

avoid Eleventh Circuit precedent,1 transferring the case to the Southern District of




1 Plaintiff argued that Defendant's motive to move for the case's return to the
Southern District of Florida was forum shopping because FCA maintained in the
original action that the Southern District of Florida did not have jurisdiction over the
nationwide class action. ECF 14, PgID 97–98. Defendant, however, has conceded that
if transfer to the Southern District of Florida "is granted, jurisdiction over the
nationwide class is a given." ECF 15, PgID 121.

                                           4
Case 2:19-cv-12750-SJM-MJH ECF No. 31 filed 05/26/20          PageID.380    Page 5 of 6



Florida will serve "the interest of justice by discouraging the practice of forum

shopping." Warrior Sports, Inc. v. Nat'l Collegiate Athletic Ass'n., No. 1:08-cv-808,

2008 WL 11356782, at *1 (W.D. Mich. Nov. 17, 2008). The second factor therefore

weighs in favor of transferring the case to the Southern District of Florida.

III.   Convenience of Witnesses and Parties

       Based on the small amount of briefing submitted on the final factor, the

Southern District of Florida is at least as convenient a forum as this Court.

Defendant's employees reside mainly in Michigan, but one of the law firms

representing it is from Missouri. Plaintiff and his attorneys, on the other hand, reside

in Florida. The parties will both have to travel to take depositions and attend

hearings in the Eastern District of Michigan. But the Southern District of Florida is

close to home for the plaintiff and his lawyers. And because Defendant is the party

seeking transfer, the Court can infer that Defendant is unconcerned about any

personal loss of convenience. The last factor therefore leans slightly in favor of

transfer.

                                   CONCLUSION

       Based on all the factors set forth above, transfer to the Southern District of

Florida is appropriate.

                                       ORDER

       WHEREFORE, it is hereby ORDERED that Defendant's motion to transfer

pursuant to 28 U.S.C. § 1404(a) [11] is GRANTED.




                                           5
Case 2:19-cv-12750-SJM-MJH ECF No. 31 filed 05/26/20         PageID.381    Page 6 of 6



      IT IS FURTHER ORDERED that the Clerk of the Court shall TRANSFER

the case to the United States District Court for the Southern District of Florida.

      IT IS FURTHER ORDERED that the motions currently pending on the

Docket [10, 16, 21] are DENIED WITHOUT PREJUDICE AS MOOT.

      This is a final order that closes the case.

      SO ORDERED.


                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: May 26, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 26, 2020, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager




                                           6
